Exhibit 10.1


March 17, 2014
 
TO: Calgon Carbon Japan KK
 


 
Re: Renewal of the existing credit facility
 
Dear Sirs,
 
We are pleased to inform you that the short term credit facility currently
provided to you by our bank will be renewed for another 1 (one) year based on
the conditions mentioned as below.
 
Please note that those conditions are now applicable and no change was made.
 
[Short Term Credit Facility]
 
Amount
JPY1,500,000,000-
Signed on
March 31, 2010
Renewal Date
April 2, 2014
Maturity Date
April 2, 2015
Interest Rate
Short Term Prime Rate + 0.00%
   OR
BTMU Tibor + 1.15%
Guarantee
Joint and several guarantee issued by the parent company (*)
Security
Eligible Inventory and Eligible Receivables

(*Calgon Carbon Corporation)
 
Please note that, apart from the above mentioned facility, we are providing
you  with a long term loan signed on May 10, 2013 (outstanding balance of
JPY450,000,000-) expiring at May 10, 2017.
 
As for detail of the applicable conditions on the above mentioned facilities,
please refer to the relevant original agreements.  Please feel free to contact
with your relationship manager at Yaesurdori Commercial Banking Office in
charge, should you have any inquiry.
 
Sincerely,
 



 
/s/  Authorized Representative
   
The Bank of Tokyo-Mitsubishi UFJ. Ltd.
 



 
Acknowledged by
 


 
/s/ Natsuo Watase
 
Date: March 18, 2014
 

 